                Case 2:19-cv-01235-MCE-CKD Document 13 Filed 06/26/20 Page 1 of 1


            1 LEWIS BRISBOIS BISGAARD & SMITH LLP
              DEREK S. SACHS, SB# 253990
            2   E-Mail: Derek.Sachs@lewisbrisbois.com
              NOLAN W. KESSLER, SB# 327178
            3   E-Mail: Nolan.Kessler@lewisbrisbois.com
              2020 West El Camino Avenue, Suite 700
            4 Sacramento, California 95833
              Telephone: 916.564.5400
            5 Facsimile: 916.564.5444

            6 Attorneys for Defendant Jan X-Ray Services, Inc.

            7

            8                                    UNITED STATES DISTRICT COURT

            9                                    EASTERN DISTRICT OF CALIFORNIA

           10

           11 ERNEST COTTERMAN, an individual,                         CASE NO. 2:19-cv-01235

           12                      Plaintiff,                          The Honorable Morrison C. England, Jr.

           13             vs.                                          ORDER GRANTING STIPULATION AND
                                                                       REQUEST FOR ORDER CONTINUING
           14 JAN X-RAY SERVICES, INC., a Michigan                     DISCOVERY CUTOFF DATE
              corporation; and DOES 1 through 20,
           15 inclusive,

           16                      Defendants.                         Action Filed:     July 3, 2019
                                                                       Trial Date:       None Set
           17
                         Defendant JAN X-RAY SERVICES, INC. and Plaintiff ERNEST COTTERMAN, entered
           18
                into a Stipulation and Request for Order Continuing Discovery Cutoff Date, filed on June 24, 2020
           19
                in the above-reference court. Upon review of the papers submitted, and good cause appearing:
           20
                         IT IS HEREBY ORDERED as follows:
           21
                         1.        The discovery cutoff in this matter shall be continued 90 days from its present date
           22
                of July 3, 2020, or the first date thereafter convenient to the Court.
           23
                         IT IS SO ORDERED.
           24
                Dated: June 26, 2020
           25

           26

           27

           28
LEWI
S               4836-7338-7201.1
BRISBOI                                                                                       2:19-cv-01235
S                             STIPULATION AND REQUEST FOR ORDER CONTINUING DISCOVERY CUTOFF DATE
BISGAARD
& SMITH
